Citation Nr: 9900363	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to January 
1982.  This case came before the Board of Veterans Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 1996 that denied the claimed benefits.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board notes that DD Form 214 indicates that the veteran 
was discharged because of medical disability.  The service 
medical records reflect that the veteran was evaluated for 
depression and a diagnosis of manic depressive personality 
was assigned.  The records also indicate that the veteran was 
referred for further psychiatric treatment and evaluation, 
but no further treatment records are contained in the claims 
file.  The treatment records note that consideration was 
being given to discharging the veteran because of the 
psychiatric symptoms, but no report of a physical evaluation 
board or medical board findings are of record.  Further, a 
copy of the discharge instructions for VA hospitalization in 
April 1998 is of record, reflecting a diagnosis of bipolar 
disorder, but no other records of that hospitalization have 
been obtained.  

In light of the fact that a VA examiner in June 1996 
specifically found no evidence of bipolar disorder, an 
additional examination would be helpful to clarify the 
diagnosis.

Therefore, this case is REMANDED for the following additional 
actions:

1.  With any needed signed releases 
from the veteran, the RO should request 
copies of the reports of any 
examination or treatment, VA or non-VA, 
not already of record that the veteran 
has received since service for a 
psychiatric disorder.  All records so 
obtained should be associated with the 
claims folder.  

2.  The RO should then schedule the 
veteran for an examination by a 
psychiatrist.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include all appropriate psychological 
testing.  The examiners report should 
fully describe all current psychiatric 
symptomatology and pertinent clinical 
findings and diagnoses.  The examiner 
should be requested specifically to 
indicate whether the veteran currently 
has bipolar disorder and, if so, the 
report should describe in detail the 
manifestations that are found that 
support the diagnosis.  The examiners 
opinion must be supported by reference 
to pertinent evidence in the claims 
file.  

3.  Upon completion of the requested 
development of the record, the RO 
should again consider the veterans 
claim for service connection for 
bipolar disorder.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and should be given an 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
